— Order, Supreme Court, New York County (Anil C. Singh, J.), entered December 24, 2012, which, to the extent appealed from as limited by the briefs, denied petitioner’s application to vacate the hearing officer’s opinion and award, dated May 14, 2012, sustaining disciplinary charges, imposing a penalty of suspension without pay, and ordering reinstatement within 30 days, unanimously affirmed, without costs.
Petitioner erroneously commenced this proceeding to challenge the opinion and award by filing a motion in Supreme Court under the index number for a proceeding pursuant to CPLR article 75 in which he had challenged respondent’s prior determinations. This error required dismissal of petitioner’s application. Concur — Friedman, J.P, Sweeny, Andrias, Gische and Clark, JJ. [Prior Case History: 2012 NY Slip Op 33054(U).]